DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on January 7, 2022. Claims 1, 4-6, and 9-20 are amended; claim 8 is canceled.
The applicant contends that the cited prior art fails to specify the sequence of angular movements executed by the end-effector when accessing the processing chamber.
In response, the examiner does not understand the aforementioned distinction to be patentable over the deliverances of the prior art. As limned by Figure 1, Yang’s system appears to share a structural unity with the applicant’s – both depict a processing chamber (120) comprising two adjacent stations (122, 124) which are serviced by a robot (150) disposed centrally between them. Necessarily, Yang’s robot’s arm, like the applicant’s, would have to pursue a diagonal path to a given station, as shown by the motion patterns of Figure 7C. Although it is unclear if the arm traces the three directions enumerated by each of Applicant’s independent claims, the examiner does not appreciate the value added by these specific patterns. For instance, there is no indication that the motion patterns of the instant invention increase transfer efficiency relative to those patterns availed by Yang. It seems, then, that the new material simply codifies a new pathway to reach the same endpoint, i.e., alternative directions to the same location.
Ultimately, selecting a reasonably efficient motion pattern for an end effector among several competing alternatives is an obvious matter of design choice, especially considering that the applicant has not disclosed the claimed motion pattern solves any stated problem or is for any particular purpose. Because it appears that the invention would function equally well with the motion patterns of Yang, the Office considers any prospective differences in the respective transfer paths of Yang’s and Applicant’s inventions to be obvious over the other. 
Claim Objections
Claim 1 is objected to for grammatical reasons. The fourth to last line reads: “…to place or retrieve the focus ring from one of the…stations.” The syntax is such that the preposition “from” governs both verbs “place” and “retrieve,” yet only the latter form is correct, i.e., retrieve from is proper while place from is not. Correction is required.
Separately, the indentation margin of the fourth paragraph of claim 1 is incorrect – it should be aligned with the preceding paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 15, and 16, as well as their dependents, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Both of claims 1 and 15 specify a “second direction…within a range of about 10 to 70 [degrees] of perpendicular to the first direction,” and a “third direction within 30 [degrees] or less of perpendicular to the second direction.” The examiner understands this syntax to be indefinite. If a direction is, say, about 10 degrees “of perpendicular,” does this mean 90 degrees plus-or-minus 10 degrees? And is the 10-70 degree range taken from the vector constituting the first direction, or from a vector that is orthogonal to said first direction? Clarification is required.
Similarly, with regard to the second stipulation, is the third direction within 30 degrees of the second direction or within 30 degrees of a vector that runs perpendicular to the second direction? Read, literally, the claim appears to codify the second scenario, i.e., a range of plus-or-minus 30 degrees from a line orthogonal to the second direction. Another way of putting this is the third direction intersects the second direction at a range between 60 and 120 degrees. Another way of putting the first stipulation is that the second direction is either within the range of 20 to 80 degrees or 100 to 160 degrees of the first direction. To promote compact prosecution, the examiner will assess the contested limitations in accordance with these calculations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2018/0108548, in view of Genetti et al., US 2017/0117172.
Claims 1, 14: Yang discloses a system for processing workpieces, comprising (Fig. 4):
A front end portion (112) configured to be maintained at atmospheric pressure [0046];
A loadlock chamber (114) disposed between the front end portion and a vacuum portion;
A process chamber (120) disposed in the vacuum portion having two processing stations (122, 124) [0052];
A transfer chamber (115) disposed in the vacuum portion [0053];
A workpiece handling robot (150) disposed in the transfer chamber and configured to convey parts between the process chambers;
Wherein the handling robot includes an end effector (152) [0089].
Yang, though, is silent regarding the use of focus rings. In supplementation, Genetti describes a processing system that executes plasma processes and, to promote the confinement of plasma ions, uses focus rings within the processing chambers [0050]. Genetti also couples a storage chamber (108) to the vacuum transfer chamber (104) to permit the replacement of rings which have incurred deterioration, with handling robots conveying the rings to the appropriate destination (Fig. 2). Given that Yang, too, executes plasma processes, it would have been obvious to both integrate the use of focus rings for purposes of confinement, and to furnish a storage chamber to accommodate these features and promote their facile replacement.
Regarding the new material enumerating the motion pattern of the handling robot’s end effector, it is unclear if Yang’s arm traces the three directions. However, there is no indication that these motion patterns increase transfer efficiency, and it seems that the new material simply codifies a new pathway to reach the same endpoint, i.e., alternative directions to the same location.
Ultimately, selecting a reasonably efficient motion pattern for an end effector among several competing alternatives is an obvious matter of design choice, especially considering that the applicant has not disclosed the claimed motion pattern solves any stated problem or is for any particular purpose. Because it appears that the invention would function equally well with the motion patterns of Yang, the Office considers any prospective differences in the respective transfer paths of Yang’s and Applicant’s inventions to be obvious over the other. 
Lastly, it would have been obvious to the skilled artisan to provide a controller to govern aspects like the movements of the handling robots, as it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192). As the robot already moves in at least three, roughly orthogonal directions, the mere automation of this sequence entails nothing more than ordinary skill.
Claim 2: Simply inverting a given movement pattern would be within the scope of ordinary skill and would likely transpire naturally, e.g., robot egress proceeds opposite the pattern of ingress. 
Claim 3: Figure 4 delineates chamber 120 in opposition to chamber 130. 
Claim 4: As limned by Figure 4, first (120) and second (130) process chambers oppose each other across the transfer chamber (115). A third chamber (170) is disposed on the same side as the first chamber, and a fourth chamber (180), opposed to the third (170), is disposed on the same side as the second chamber (130). Each chamber includes two process stations. Lastly, the transfer chamber includes a transfer position (162) which supports workpieces, or any feature of commensurate dimension, in a stacked arrangement [0069].

Claim 6: The stacked arrangement may comprise plural shelves [0069]. The workpieces can be of varying diameter, with the larger workpieces being deemed replaceable parts. 
Claim 7: Yang avails two processing chambers to execute plasma processes [0051]. 
Claim 9: Yang is silent regarding the constitution of the workpiece support. Genetti, though, like Yang, executes plasma processes [0081]. As shown by Figure 5A, Genetti’s workpiece support includes a baseplate and electrostatic chuck [0086]. Further, the reference surrounds the substrate with a focus ring (208) to improve the reactant distribution at the boundary region [0089]. It would have been obvious to conduct plasma processing within Yang’s system by availing an electrostatic chuck and focus ring in order to adequately regulate the plasma distribution and, in turn, the etch rate. 
Claim 10: Genetti’s focus ring constitutes a “replaceable part” [0004].
Claims 11, 13: Alternatively, Yang’s pass thru chamber (162), which comprises a plurality of shelves, may be taken as the “storage chamber” [0069].
Claims 15-20: The rejection of claims 1, 4, and 5, above, substantially addresses these limitations. Genetti, however, proceeds to disclose the use of focus rings during plasma processes, as well as a dedicated storage chamber (108) for such parts directly coupled to a vacuum transfer chamber (104) (Fig. 2; [0065]). Given the steep rate at which focus rings deteriorate, it would have been obvious to the skilled artisan to provide a dedicated chamber for the storage of new and used consumable parts, thus facilitating their expeditious replacement. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Genetti, and in further view of Blum et al., US 5,909,994.
Yang is silent regarding the feature of an elevator. In supplementation, Blum discloses a storage chamber having a plurality of vertically-oriented shelves for holding replaceable parts like workpieces (Figs. 9-10). In order to align each part with the slot through which the end effector moves, Blum renders the shelves vertically moveable (6, 3-11). Similarly, it would have been obvious to incorporate an elevator within Yang’s storage chamber to facilitate the alignment of each part with the handling robot. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716